department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n xxxxxxxx identification_number contact person xxxxxxxxxxx telephone number xxxxxxxxxxxxxx this is in response to your letters of date which raise a number of the service will provide an information_letter where we are able to call attention to a date date number info release date index number xxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx dear sir or madam questions with regard to organizations described in sec_501 of the internal_revenue_code you have raised these questions generally and not in the form of a ruling_request on specific facts with regard to a specific organization well-established interpretation or principle of tax law without applying it to a specific set of facts see sec_3_6 revproc_2003_4 irb to the extent we believe the resolution of a question you raised is sufficiently clear we have addressed it below we have also referred your correspondence to our technical guidance quality assurance staff who participate in setting the guidance agenda for their consideration in drafting future guidance general_public that memberships in the club may be available to qualified applicants united_states fed supp in these situations public patronage or attendance at events was solicited by advertising in revrul_65_63 it was found that solicitation of public patronage of activities by advertising or otherwise is prima facie evidence that the club is engaged in business and is not being operated exclusively for pleasure social or recreational purposes the ultimate issue in these situations was a determination of whether there was an operation of a business the nature of the advertising solicitation or availability of facilities or attendance was one factor in that determination there is not a per se rule on advertising for participation availability or membership the form and nature of the advertising for members may well be permissible given the nature of the social_club and its activities and operations general_public for public patronage or participation in club activities by nonmembers as long as the nonmember income does not exceed the limitations you asked can a c tax-exempt membership_organization advertise to the you asked can a c tax-exempt membership_organization advertise to the you cited rev ruls and and referred to spokane motorcycle club v in both computations investment_income must be included in the denominator along with you recommend that the irs provide clear guidance as to the definition of gross you cited the above rev ruls and the spokane case here as well we believe the xxxxxxxxxxxxxxxxxxxxxxx form and nature of the advertising and the nature of the social_club and its activities and operations must all be considered we would caution however that the rule is a reaffirmation of the principle that nonmember use should be insubstantial and that the club would be obligated to keep exact records of use of its facilities and make appropriate allocations receipts to be used in the computation of the limitation on nonmember income you state there are two schools of thought one school of thought is that gross_receipts includes investment_income for both computations the second school of thought is that investment_income is excluded from the limitation computation member and non-member income for the computation investment_income and non- member income should be in the numerator for the test non-member income alone is in the numerator as regards non-traditional income of a sec_501 social_club all non-traditional income must be included in the numerator and denominator even if it is member income see continuing professional education exempt organizationstechnical instruction program for fy topic c social clubs - sec_501 pgs exemption under sec_501 of the internal_revenue_code to form taxable subsidiaries the for-profit subsidiary would offer the club’s facilities for non-member usage the sec_501 club would receive income in the form of dividends which would not be included in the numerator for purposes of the computation are considered to be those of the club for the purpose of determining whether the club is engaging in business with the general_public for profit the rev_rul states a club may not insulate itself from the effect of business activities carried on with the general_public by forming a subsidiary_corporation essentially you are asking to revoke or obsolete this rev_rul and have posed a number of related interpretative questions your recommendation and questions are beyond the scope of this information_letter however we note that plrs and and gcm dated all follow revrul_68_74 and were issued subsequent to the amendments to sec_501 formed corporation that is attempting to become a sec_501 tax-exempt_organization you pose a number of related interpretative questions revrul_68_74 concludes that activities and operations of a wholly owned subsidiary you recommend that the irs permit membership organizations that qualify for tax you request further guidance regarding the sec_337 tax to be paid_by a newly interpretative jurisdiction for sec_337 issues is in the office_of_chief_counsel xxxxxxxxxxxxxxxxxxxxxxx corporate_division accordingly it would be inappropriate for us to respond here also we believe the interpretative nature of these questions is beyond the scope of our information_letter procedures this letter is advisory only and has no binding effect on the internal_revenue_service the information provided here cannot be relied upon as a ruling on the matters discussed if you have any questions regarding this discussion or we can be of further assistance please feel free to call david daume at the number indicated in the heading xxxxxxxxxxxxxx manager exempt_organizations technical group gerald v sack sincerely
